           Case
            Case1:21-cr-00225-MKV
                 1:21-cr-00225-MKV Document
                                    Document35-1
                                             59 Filed
                                                 Filed04/19/21
                                                       04/13/21 Page
                                                                 Page11ofof22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                          WAIVER OF RIGHT TO BE
                            -v-                                           PRESENT AT CRIMINAL
                                                                          PROCEEDING
Ismael Gonzalez,
                                       Defendant.                           21 CR 225 (MKV)
-----------------------------------------------------------------X

         I have been given a copy of the indictment containing the charges against me and have reviewed

it with my attorney. I understand that I have a right to appear before a judge in a courtroom in the

Southern District of New York to confirm that I have received and reviewed the indictment; to have the

indictment read aloud to me if I wish; and to enter a plea of either guilty or not guilty before the judge.

After consultation with my attorney, I wish to plead not guilty. By signing this document, I wish to

advise the court of the following. I willingly give up my right to appear in a courtroom in the Southern

District of New York to advise the court that:


                   1)       I have received and reviewed a copy of the indictment.
                   2)       I do not need the judge to read the indictment aloud to me.
                   3)       I plead not guilty to the charges against me in the indictment.

         I further understand that I have a right to be present at all conferences concerning this indictment

that are held by a judge in the Southern District of New York, unless the conference involves only a

question of law. I understand that at these conferences the judge may, among other things, 1) set a

schedule for the case including the date at which the trial will be held, and 2) determine whether, under

the Speedy Trial Act, certain periods of time should be properly excluded in setting the time by which the

trial must occur. I have discussed these issues with my attorney and wish to give up my right to be

present at the conferences. By signing this document, I wish to advise the court that I willingly give up

my right to be present at the conferences in my case for the period of time in which access to the

courthouse has been restricted on
         Case
          Case1:21-cr-00225-MKV
               1:21-cr-00225-MKV Document
                                  Document35-1
                                           59 Filed
                                               Filed04/19/21
                                                     04/13/21 Page
                                                               Page22ofof22



account of the COVID-19 pandemic. I request that my attorney be permitted to represent my interests at

the proceedings even though I will not be present.



Date:4/12/21                              with consent and on behalf of Ismael Gonzalez
                Signature of Defendant


                Ismael Gonzalez
                Print Name


        I hereby affirm that I am aware of my obligation to discuss with my client the charges contained

in the indictment, my client’s rights to attend and participate in the criminal proceedings encompassed by

this waiver, and this waiver form. I affirm that my client knowingly and voluntarily consents to the

proceedings being held in my client’s absence. I will inform my client of what transpires at the

proceedings and provide my client with a copy of the transcript of the proceedings, if requested.



Date:4/12/21    ___________________________
                Signature of Defense Counsel


                Louis V. Fasulo
                Print Name


Accepted:       ________________________
                Hon. Mary Kay Vyckocil
                Date: 4/19/21




                                                     2
